— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff filed a notice of appeal from an order vacating a default judgment. Thereafter an order of preclusion was entered conditioned upon plaintiff’s serving a bill of particulars within 60 days of the service of the order. Plaintiff contends that it was an abuse of discretion to grant the preclusion order while his appeal was pending. We have now affirmed the order vacating the default judgment (see Sanford v Powers, 93 AD2d 985). Although we find that Special Term did not abuse its discretion in granting the order of preclusion, we modify the order, pursuant to CPLR 2004, only to extend plaintiff’s time to serve the bill of particulars within 60 days from entry and service of a copy of the order herein. *986(Appeal from order of Supreme Court, Erie County, Johnson, J. — preclusion.) Present — Dillon, P. J., Callahan, Doerr and Boomer, JJ.